Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B, in the reply filed on May 20, 2021 is acknowledged.  The traversal is on the ground(s) that there is no difference in the species current presented {Remarks, Page 5 Line 16 to Page 7 Line 8}.  This is found persuasive.  All of the claims will be examined in this Office action.

Priority
This application discloses and claims only subject matter disclosed in prior application no 15/807,234, filed November 8, 2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Allowable Subject Matter
Claims 1-15 are allowable as presented by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Claim 1, the prior art discloses most of the features of the claimed invention regarding liquid receptacles with trapping elements to absorb condensation.  However, the prior art does not expressly disclose a plurality of particulates connected to form a 
Re Claim 10, the prior art discloses most of the features of the claimed invention regarding liquid receptacles with trapping elements to absorb condensation.  However, the prior art does not expressly disclose a solid porous element attached to the vessel from below the liquid containing receptacle, the solid porous element comprising an exterior with a shape about equal to a shape of a bottom of the liquid containing receptacle, and wherein the solid porous element adsorbs condensate forming about an exterior surface of the liquid containing receptacle without deforming.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736